Name: 2009/710/EC: Council Decision of 14Ã September 2009 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the NÃ ¡rodnÃ ¡ banka Slovenska
 Type: Decision
 Subject Matter: accounting;  labour market;  financial institutions and credit;  EU institutions and European civil service;  monetary economics;  Europe
 Date Published: 2009-09-19

 19.9.2009 EN Official Journal of the European Union L 247/10 COUNCIL DECISION of 14 September 2009 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the NÃ ¡rodnÃ ¡ banka Slovenska (2009/710/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty establishing the European Community, and in particular to Article 27.1 thereof, Having regard to Recommendation ECB/2009/14 of the European Central Bank of 25 June 2009 to the Council of the European Union on the external auditors of NÃ ¡rodnÃ ¡ banka Slovenska (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) Pursuant to Article 1 of Council Decision 2008/608/EC of 8 July 2008 in accordance with Article 122(2) of the Treaty on the adoption by Slovakia of the single currency on 1 January 2009 (2), Slovakia adopted the single currency on 1 January 2009. (3) Pursuant to Article 38 of the Law on the NÃ ¡rodnÃ ¡ banka Slovenska, from 1 January 2009 the annual financial statements of the NÃ ¡rodnÃ ¡ banka Slovenska are to be audited in accordance with Article 27 of the Statute of the European System of Central Banks and of the European Central Bank. (4) The Governing Council of the ECB recommended that the Council approve Deloitte Audit s.r.o. as the external auditor of the NÃ ¡rodnÃ ¡ banka Slovenska for the financial year 2009. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Decision 1999/70/EC (3) accordingly, HAS DECIDED AS FOLLOWS: Article 1 The following paragraph shall be added to Article 1 of Decision 1999/70/EC: 16. Deloitte Audit s.r.o. is hereby approved as the external auditor of the NÃ ¡rodnÃ ¡ banka Slovenska for the financial year 2009. Article 2 This Decision shall be notified to the ECB. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 14 September 2009. For the Council The President C. MALMSTRÃ M (1) OJ C 149, 1.7.2009, p. 1. (2) OJ L 195, 24.7.2008, p. 24. (3) OJ L 22, 29.1.1999, p. 69.